Detailed Office Action
The previous NF action mailed on 4/25/2022 inadvertently left in a rejection that was intended to be deleted [pg. 4 35 U.S.C. 102 rejections].  Therefore the 4/25/2022 NF action is VACATED and replaced by the instant action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
Claims 3 and 9 have been canceled.  Claims 1 and 4 have been amended.  Claims 1, 2, 4-8, and 10-18.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of amendment the Examiner withdraws the previous 112(a) rejections.
In light of amendment and argument the Examiner withdraws the art rejections towards the “apparatus claims”.  
	The Examiner agrees that the prior art does not suggests the limitation “resume causing power to be supplied to the vaporizer for a second period of time . . . the second period of time end when the user ceases activation of the electronic vapor provision system”.

However, the Examiner maintains the rejection for the method claim 18.  The “causing the control unit to resume causing power to be supplied to the vaporizer for a second period of time, if . . .”
	Unlike the apparatus claims which require structure of the control unit to actually be configured to perform the similar action the method claim is written as a contingent limitation [see e.g. MPEP 2111.04].  That is because of the “if” as long as a user does not exceed the expected duration only the previous limitations are needed to be met.  The applicant could overcome this by including all the limitations of the allowable system claim in the method claim.
Allowable Subject Matter
Claims 1, 2, 4-8, and 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 18 would be allowable if it required all the features of claim 1 and corrected the 112(b) rejections.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-8, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vaporizer heater" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The applicant first discusses the heater in claim 16.  Therefore claim 16 should be moved after the power supply limitation and before the control unit limitation of instant claim 1.
Claims 2, 4-8, 10-17 depend from claim 1 and are similarly rejected
Claim 18 recites the limitation "the vaporizer heater" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2003/0205229 CROCKFORD et al., hereinafter CROCKFORD.
As for claim 18, CROCKFORD discloses an electronic vaporizing device [abstract] which atomizes/aerosolizes a liquid [0075].  The atomizer can be an ultrasonic type atomizer [0055].  CROCKFORD discloses a power supply for supplying power to the vaporizing (34) unit in response to user action [Figure 4, 041].  The control unit uses (25) uses sensor (4) to measure the length of puffs [0040] and determine an average duration length to determine an expected activation duration [0044, 0062, Figure 8].  The device then activates for a period of time of 50% of the expected activation duration [0044]. 
The duration of the pulse length is dependent on the puff length [0044].  Therefore, with an average puff length of 0.5 second the pulse duration will be 0.25 seconds which falls within the claimed range.  As such the device is configured to meet the claimed range depending upon use.   Alternatively, longer average puff durations will have an average duration shorter than the expected activation [0045].  This can be greater than 50%.  Therefore, even with a 5 second puff a greater than 50% pulse duration will overlap with the claimed range making a prima facie case of obviousness.

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

The final limitation of claim 18 is a contingent limitation.  That is as long as the user never exceeds the expected puff duration the limitation need not occur.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748